DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/19/2021 have been acknowledged.
Applicant's arguments filed 08/19/2021 have been fully considered with regards to the objection of the claims and the 102/103 rejection of the claims but they are not persuasive. 
With regards to the Objection arguments on page 3-4 of arguments (Miscellaneous Incoming Letter in file wrapper), examiner acknowledges that it is okay to use abbreviations in the claims.  However, examiner simply was asking to either put the abbreviations in-between parenthesis or commas in order to show that it is a short-hand way to write the element prior to the abbreviations.  The applicant is then allowed to just use the abbreviation after in the claim. 
For example, “the magnetic resonance imaging (MRI) scanner configured to image tissue; the MRI scanner further configured to…”  In this example the abbreviation is in parenthesis and thus allows applicant to use the abbreviation “MRI” later in the claim without stating “magnetic resonance imaging”.  
With regards to the 102 arguments on pages 6-8, Applicant points out that Benaron-098 has elements that the present application does not have.  However, with regards to a 102 rejection, that is okay.  The claims use the term “comprising” which is open ended meaning that addition elements can be present.  The claim is made up of three elements, the preamble, a transitional phrase and the body of the claim.  The transitional phrase (comprising, consisting of, consisting essentially of) defines the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (See MPEP 2111.03).  
Applicant also states that the way that Benaron-098 looks at the radiation with a shutter is different from the instant application.  However, the claim only requires  a light emitter for emitting radiation (where an electromagnetic radiation is seen as radiation), a light detector able to detect and measure a radiation intensity and that the radiation passes along a line of action by a point (which is seen as the emitted radiation moving through tissue as the point is seen as arbitrary as it is not given a location exactly in space in the claim) and then, collect pixel information in order to display an image of an object on a screen.  These are taught in Benaron-098 as seen below.  
Applicant points out that the method being used in the present application is different than the method of the prior art.  However, the claim does not set-forth the specifics of method of use specifically in the claim language.  The claim is an apparatus claim, and as long as the elements of the prior art meet the language of the apparatus in the claim, it teaches the “claimed invention” which may need more information in the claim to set itself apart from the prior art of record.  Applicant also points out that their invention uses a collimator in the specification and the drawings.  However, in examination although other elements may exist in the specification and drawings that set an invention apart, if they are not in the claim language they are not seen as being part of the claimed invention.  In order to have those considered, the elements must be named in the claim.  Applicant is reminded that although the claims are read in light of the disclosure (specification and drawings); the disclosure is not read into the claims. Meaning that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to 
With regards to applicant’s arguments on the 103 rejection, as seen on pages 8-9, applicant again argues the method used in Hielscher-003 is different than the instant application.  However, the Hielscher-003 reference was not used to teach the method or any method of the claims.  Rather the Hielscher-003 reference was used to show the specific shape that was claimed of the device as the Benaron-098 was silent and did not show the specific shape of their apparatus. Further, the manner of operating a claimed device does not differentiate it from a structurally similar prior art device (see MPEP 2114, II.). The combination of Hielscher-003 with Benaron-098 is what teaches the claims 7-8.  The Hielscher-003 reference was not used to teach the 102 rejection or any claims associated with the 102 rejection.   
It is suggested to amend the claim language to better detail the specific steps that are performed and any other elements that are not previously claimed and stand out from the prior art. 

Drawings
The drawings submitted on 8/19/2021 are accepted. The numbering is seen as clarifying the drawing objection.

Specification
The specification amendment submitted on 8/19/2021 is seen as proper.  The specification amendment did not add any new matter and simply states what is in the figure.  The specification is okay to enter.

Claim Objections

Claims 6-10 are objected to because of the following informalities:
The claims recite different elements, such as a support structure, and an object... The claims then add in a type of abbreviation after each recitation, such as “SS” or “OBJ”.  However, these appear to be redundant as the abbreviations do not appear within parenthesis or commas; nor do the abbreviation appear anywhere alone in the claim.  
Normally when there is an abbreviation or the like one states, for example, a Magnetic Resonance Imaging (MRI) and then use the MRI designation later in the claims instead of writing out magnetic resonance imaging.  The abbreviations appear redundant and unnecessary as they do not add any extra meaning to the claims. Appropriate correction is required.  
It is suggested that the abbreviations either be put into parenthesis or taken out of the claim.  Even though they are referring to elements in the drawings, applicant is reminded that the drawings are not read into the claim. Please see example in the arguments section of the office action above.   

Claim 6, claim 6 (marked version) states in line 8 [[ a” prior to direction for the sentence to be cohesive.  
Applicant is reminded that double brackets [[ ]] mean to delete as does the cross through of text.  Addition of elements in the claim only require underlining.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites, “the radiation detectors” and “the radiation emitters” and “each one radiation detector”.  However, there is confusion as to whether there is actually more than one detector and emitter in the claim with the first recitation of “at least one radiation emitter” and “at least one radiation detector”. It is suggested to amend the claim as follows to avoid antecedent basis issues and confusion. See below.

Suggested way to amend:
Amend line 3-10 as follows: ”at least one radiation detector LD, the at least one radiation detector LD being configured to measure a radiation intensity Tij of at least one radiation emitterat least one radiation detectorat least one radiation emitter

Similarly in claim 7, the detector and emitter should read “the at least one detector” and “the at least one emitter” to avoid the antecedent basis issue that is created when not referring back to claim 6’s “at least one detector” and “at least one emitter”. 

Claims 8-10 inherit the indefiniteness of the claims from which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benaron, US 5413098.

Regarding claim 6, Benaron teaches: An imaging apparatus (Fig. 3), comprising: at least one radiation emitter LE configured to emit radiation beams (Fig. 3; specifically the emitter(s) which are seen as the at least one radiation emitter and as seen in the abstract: that there is a light source for illuminating the scattering medium with electromagnetic radiation of at least one wavelength) each, along a line of action passing by a point (i,j) (Figs. 6-7; specifically the line of detection thus passing by a point and Fig. 8 specifically the resulting matrix imaging for more than 2 dimensions), at least one radiation detector LD (Fig. 3; specifically the detector(s)), each one radiation detector LD being configured to measure a radiation intensity Tij of one of the radiation emitters LE that emits radiation passing by the point (i,j) (Fig. 5-8; specifically the detector to receive the radiation from the emitter that passes to it and how intensity is found), which forms a pixel of a first transmitted image T (Fig. 8a-b; specifically each box would designate a single pixel or line graph and column 18, lines 11-24; specifically the description along a grid (x-y) which would be a line pixels are found and thus made into a matrix and an image to show blood oxygenation), collecting all measurements of the radiation intensities measured by the radiation detectors LD measuring the radiation intensity Tij along direction of the radiation beam emitted by the radiation emitters LE on the matrix T which contains the information for a complete first transmitted image (Fig. 8; specifically the matrix of pixels which create an image and column 18, lines 11-24; specifically the description along a grid (x-y) which would be a line pixels are found and thus made into a matrix and an image to show blood oxygenation and abstract, specifically that the measured intensity is a function of attenuation of the region within the medium and displayed in an image), displaying the values of Tij on a display to create a first transmitted image of an object OBJ (column 14, lines 50-53; specifically that the information to from an image will then be displayed on the display screen 316 and abstract; specifically that the display apparatus is operative to gernate the image in accordance with the measured intensity and Column 1; lines 25-26; specifically can be used for imaging tumor locations in breast tissue where this would be suspected as it is not a biopsy, which would have a more definitive result).

Regarding claim 9, Benaron teaches: where the first transmitted image T displays the local relative amount of blood in the object (Column 1; lines 14-30; specifically can be used for imaging concentration (amount) of hemoglobin (blood) in a living human tissue).

(Column 1; lines 14-30; specifically can be used for imaging tumor locations in breast tissue where this would be suspected as it is not a biopsy, which would have a more definitive result).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaron, US 5413098 in view of Hielsher et al., US 20140236003.

Regarding claim 7, Benaron does not teach explicitly the structure for which the light emitters and detectors are located.  However, Hielscher et al. teaches: where the radiation emitter LE and the radiation detector LE are attached to a supporting structure SS enveloping the totality or part of the object OBJ (Fig. 3C and Abstract.  The rings and thus cone like structure is such that it can envelop or surround the object of interest).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system as taught by Benaron to have a specific structure to allow for imaging of breast tissue as seen in Hielscher et al.  Benaron states that the invention for imaging can be used to look at tumors in breast tissue and thus creating a specific shaped device would not be beyond its scope.  The motivation to do so 

Regarding claim 8, Benaron does teach that their device can be used to look at tissue which can be breast tissue (Column 1; lines 25-26; specifically can be used for imaging tumor locations in breast tissue where this would be suspected as it is not a biopsy, which would have a more definitive result). Benaron does not teach explicitly the structure for which the light emitters and detectors are located.  However, Hielscher et al. teaches: where the structure SS enveloping the totality of part of the object OBJ is shaped as a conical structure and the object OBJ is a female breast (Fig. 3C and Abstract.  The rings and thus cone like structure is such that it can envelop or surround the object of interest which is breast tissue).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system as taught by Benaron to have a specific structure to allow for imaging of breast tissue as seen in Hielscher et al.  Benaron states that the invention for imaging can be used to look at tumors in breast tissue and thus creating a specific shaped device would not be beyond its scope.  The motivation to do so would to be to allow for multiple sized objects of interest to be able to be imaged by the same device as state in Hielscher et al., Abstract. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.